UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 30, 2011 Commission file number 000-25349 HOOKER FURNITURE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0251350 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) 440 East Commonwealth Boulevard, Martinsville, VA24112 (Address of principal executive offices, zip code) (276) 632-0459 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer ¨ Accelerated filer x Non-accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of December 6, 2011 Common stock, no par value (Class of common stock) (Number of shares) Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Information 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 6. Exhibits 21 Signature 22 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, including share data) (Unaudited) October 30, January 30, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,752 and $2,082, respectively Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ $ Liabilities and Shareholders' Equity Current Liabilities Trade accounts payable $ $ Accrued salaries, wages and benefits Other accrued expenses Accrued dividends Total current liabilities Deferred compensation Total liabilities Shareholders' equity Common stock, no par value, 20,000 shares authorized, 10,793 and 10,782shares issued and oustanding on each date, respectively Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Thirteen Weeks Ended Thirty-Nine Weeks Ended October 30, October 31, October 30, October 31, Net sales $ Cost of sales Casualty loss - - Insurance recovery - - ) Total cost of sales Gross profit Selling and administrative expenses Operating income Other income, net 27 83 Income before income taxes Income tax expense Net income $ Earnings per share Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Cash dividends declared per share $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Thirty-Nine Weeks Ended October 30, October 31, Cash flows from operating activities Cash received from customers $ $ Cash paid to suppliers and employees ) ) Insurance proceeds received on casualty loss - Income taxes paid, net ) ) Interest received / (paid), net 17 ) Net cash provided by / (used in) operating activities ) Cash flows from investing activities Purchase of property, plant and equipment ) ) Proceeds received on notes issued for the sale of property, plant and equipment 26 23 Proceeds from the sale of property and equipment 2 Premiums paid on company-owned life insurance ) ) Proceeds received on officers' life insurance Net cash used in investing activities ) ) Cash flows from financing activities Cash dividends paid ) ) Net cash used in financing activities ) ) Net increase / (decrease)in cash and cash equivalents $ $ ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Reconciliation of net income to net cash provided by / (used in) operating activities: Net income $ $ Depreciation and amortization Non-cash restricted stock awards and performance grants ) 58 Provision for doubtful accounts Deferred income taxes 16 ) Loss on disposal ofproperty 9 Changes in assets and liabilities: Trade accounts receivable ) Inventories ) Prepaid expenses and other current assets ) ) Trade accounts payable ) Accrued salaries, wages, and benefits ) Accrued income taxes ) Other accrued expenses ) ) Deferred compensation Net cash provided by / (used in) operating activties $ $ ) The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollar and share amounts in tables, except per share amounts, in thousands unless otherwise indicated) (Unaudited) For the Thirty-nine weeks Ended October 30, 2011 1. Preparation of Interim Financial Statements The condensed consolidated financial statements of Hooker Furniture Corporation and subsidiaries (referred to as “we,” “us,” “our,” “Hooker” or the “Company”) have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).In the opinion of management, these statements include all adjustments necessary for a fair statement of the results of all interim periods reported herein.All such adjustments are of a normal recurring nature.Certain information and footnote disclosures prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) are condensed or omitted pursuant to SEC rules and regulations.However, we believe that the disclosures made are adequate for a fair presentation of our results of operations and financial position.Operating results for the interim periods reported herein may not be indicative of the results expected for the fiscal year.These financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in our annual report on Form 10-K for the fiscal year ended January 30, 2011. The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect both the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from our estimates. The financial statements contained herein are being filed as part of a quarterly report on Form 10-Q covering the thirteen-week period (also referred to as “three months,” “three-month period,” “quarter,” “third quarter” or “quarterly period”) that began August 1, 2011 and thirty-nine week period (also referred to as “nine months,” or “nine-month period,”) that began on January 31, 2011, both ended on October 30, 2011.These financial statements also include the thirteen-week period that began August 2, 2010 and the thirty-nine week period that began February 1, 2010, both ended on October 31, 2010. References in these notes to the condensed consolidated financial statements of the Company to: § the 2012 fiscal year and comparable terminology mean the fiscal year that began January 31, 2011 and will end January 29, 2012; and § the 2011 fiscal year and comparable terminology mean the fiscal year that began February 1, 2010 and ended January 30, 2011. 2. Inventories October 30, January 30, Finished furniture $ $ Furniture in process Materials and supplies Inventories at FIFO Reduction to LIFO basis Inventories $ $ 6 Table of Contents 3.Property, Plant and Equipment October 30, January 30, Buildings and land improvements $ $ Machinery and equipment Furniture and fixtures Other Total depreciable property at cost Less accumulated depreciation Total depreciable property, net Land Construction in progress Property, plant and equipment, net $ $ 4.Intangible Assets October 30, January 30, Non-amortizable Intangible Assets Trademarks and trade names - Bradington-Young $ $ Trademarks and trade names - Sam Moore Total trademarks and tradenames $ $ 5.Accounts Receivable October 30, January 30, Trade accounts receivable $ $ Receivable from factor Allowance for doubtful accounts ) ) Accounts receivable $ $ “Receivable from factor” represents amounts due with respect to factored accounts receivable. We factor substantially all of our upholstery division accounts receivable without recourse to us. Under our factoring agreement, invoices for upholstery products are generated and transmitted to our customers, with copies to the factor on a daily basis, as products are shipped to our upholstery customers.The factor collects the amounts due and remits collected funds, less factoring fees, to us semi-weekly. We retain ownership of the accounts receivable until the invoices are 90 days past due. At that time, the factor pays us the net invoice amount, less factoring fees, and takes ownership of the accounts receivable. The factor is then entitled to collect the invoices on its own behalf and retain any subsequent remittances. The invoiced amounts are reported as accounts receivable on our condensed consolidated balance sheets when the merchandise is shipped to our customer until payment is received from the factor. 7 Table of Contents A limited number of our upholstery accounts receivable are factored with recourse to us. The amounts of these receivables at October 30, 2011 and January 30, 2011 were $154,000 and $27,000, respectively. If the factor is unable to collect the amounts due, invoices are returned to us for collection. We include an estimate for these potentially uncollectible receivables in our calculation of our allowance for doubtful accounts. 6.Other Comprehensive Income Thirteen Weeks Ended Thirty-Nine Weeks Ended October 30, October 31, October 30, October 31, Net income $ Portion of accumulated acturial gain on supplemental retirement income plan reclassified to deferred compensation expense ) Other comprehensive loss before tax ) Income tax benefit 31 22 92 67 Other comprehensive loss, net of tax ) Comprehensive net income $ 7.Earnings Per Share Since 2006, we have issued restricted stock awards to non-employee members of the board of directors under our stock incentive plan and expect to continue to grant these awards to non-employee board members.These awards vest if the director remains on the board through a 36-month service period and may vest earlier upon certain events specified in the plan. During the 2012 fiscal third quarter, we awarded 10,684 restricted stock units (RSUs) to a senior executive, in connection with an employment agreement.Unlike the restricted stock awards made to our non-employee directors, the shares of our common stock that may be issued under these RSUs will not be issued until a three-year vesting period has elapsed. The RSU grantee is not entitled to receive dividends on, or vote, these shares during the vesting period. However, both our unvested restricted stock awards and unvested RSUs are considered when computing diluted earnings per share. As of October 30, 2011 and January 30, 2011 there were 42,479 dilutive shares and 20,630 dilutive shares, respectively, outstanding, or deemed outstanding, under restricted stock and RSU awards, net of forfeitures and vested shares on each date. The following table sets forth the computation of basic and diluted earnings per share: Thirteen Weeks Ended Thirty-Nine Weeks Ended October 30, October 31, October 30, October 31, Net income $ Less: Unvested participating restricted stock dividends 3 3 3 4 Earnings available for common shareholders Weighted average shares outstanding for basic earnings per share Dilutive effect of unvested restricted stock and RSU awards 21 11 26 11 Weighted average shares outstanding for diluted earnings per share Basic earnings per share $ Diluted earnings per share $ 8 Table of Contents 8.Long Term Debt As of October 30, 2011, we had an aggregate $13.2 million available under our $15.0 million revolving credit facility to fund working capital needs.Standby letters of credit in the aggregate amount of $1.8 million, used to collateralize certain insurance arrangements and for imported product purchases, were outstanding under our revolving credit facility as of October 30, 2011.There were no additional borrowings outstanding under the revolving credit facility on October 30, 2011.Any principal outstanding under the revolving credit facility is due July 31, 2013. 9. Employee Benefit Plans We maintain a supplemental retirement income plan (“SRIP”) for certain former and current executives. The liability for the SRIP at October 30, 2011 and January 30, 2011 was $7.2 million and $6.5 million, respectively, and is shown in our condensed consolidated balance sheets as follows: October 30, January 30, Accrued salaries, wages and benefits (current portion) $ $ Deferred compensation (long-term portion) Total liability $ $ Components of net periodic benefit cost for the SRIP are included in our condensed consolidated statements of operations under selling and administrative expenses: Thirteen Weeks Ended Thirty-Nine Weeks Ended October 30, October 31, October 30, October 31, Net periodic benefit cost Service cost $ Interest cost 84 85 Actuarial gain ) Net periodic benefit cost $ 10. Income Taxes We recorded income tax expense of $563,000 for the fiscal 2012 third quarter compared to $522,000 for the prior year third quarter.The effective tax rates for the fiscal 2012 and 2011 third quarters were 20.0% and 30.8%, respectively.Our effective tax rate was atypically low during the fiscal 2012 third quarter compared to the same prior-year period, primarily due to an increase in non-taxable life insurance proceeds received in the third quarter of fiscal 2012, and a decrease in our current tax rate for FY 2011. We recorded income tax expense of $1.7 million in the first three quarters of fiscal 2012 compared to $1.6 million for the same period last year.The effective income tax rates for the first three quarters of fiscal years 2012 and 2011 were 27.9% and 31.9%, respectively. Our effective tax rate decreased during the fiscal 2012 first three quarters compared to the same prior-year period, primarily due to an overall increase in non-taxable life insurance proceeds received in fiscal 2012 over fiscal 2011 and the receipt of a non-taxable distribution from our captive insurance subsidiary. 9 Table of Contents 11.Accounting Pronouncements On June 16, 2011 the Financial Accounting Standards Board issued Accounting Standards Update (ASU) 2011-05: Comprehensive Income (Topic 220): Presentation of Comprehensive Income. This ASU will change the way we present comprehensive income. We currently present comprehensive income in the notes to our condensed consolidated financial statements during interim periods (see Note 6, Other Comprehensive Income, above) and as a component of the statement of changes in shareholders’ equity in our annual financial statements. This update eliminates the option of presenting other comprehensive income in the statement of changes in shareholder’s equity and requires that an entity present the components of net income and comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The provisions of ASU 2011-05 are to be applied retrospectively and are effective for fiscal years beginning after December 15, 2011, including both interim and annual periods thereafter. ASU 2011-05 is effective for us beginning with our fiscal 2013 first quarter ending April 29, 2012.This ASU will only affect our financial statement presentation; consequently, there will be no impact to our consolidated balances sheets or consolidated statements of operations other than the way in which we present comprehensive income. We are currently evaluating the presentation options allowed under this update. On November 8, 2011, the Financial Accounting Standards Board issued a proposal to defer the requirement to present reclassifications of other comprehensive income on the face of the income statement under ASU 2011-05. Companies would still be required to adopt the other requirements contained in ASU 2011-05 for the presentation of comprehensive income. We are continuing to monitor developments surrounding this proposal. 12. Subsequent Events Dividends At its December 6, 2011 meeting, our board of directors declared a quarterly cash dividend of $0.10 per share, payable on February 24, 2012 to shareholders of record at February 10, 2012. 10 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations This quarterly report on Form 10-Q includes our unaudited condensed consolidated financial statements for the thirteen-week period (also referred to as “three months,” “three-month period,” “quarter” “third quarter” or “quarterly period”) that began August 1, 2011 and the thirty-nine week period (also referred to as “nine months,” or “nine-month period”) that began on January 31, 2011, both ended on October 30, 2011.This report discusses our results of operations for these periods compared to the fiscal year 2011 thirteen-week period that began August 2, 2010 and the thirty-nine week period that began February 1, 2010, both ended on October 31, 2010; and our financial condition as of October 30, 2011 compared to January 30, 2011. References in this report to: § the 2012 fiscal year and comparable terminology mean the fiscal year that began January 31, 2011 and will end January 29, 2012; and § the 2011 fiscal year and comparable terminology mean the fiscal year that began February 1, 2010 and ended January 30, 2011. Nature of Operations Incorporated in Virginia in 1924, Hooker Furniture Corporation (the “Company”, “we”, “us”, and “our”) is a home furnishings marketing and logistics company offering worldwide sourcing of residential casegoods and upholstery, as well as domestically-produced custom leather and fabric upholstery. We are ranked among the nation’s top 10 largest publicly traded furniture sources, based on 2010 shipments to U.S. retailers, according to Furniture/Today, a leading trade publication.We are a key resource for residential wood and metal furniture, commonly referred to as casegoods, and upholstered furniture.Our major casegoods product categories include home entertainment, home office, accent, dining and bedroom furniture under the Hooker Furniture and Envision brands, and youth furniture sold under the Opus Designs by Hooker brand.Our residential upholstered seating companies include Hickory, N.C.-based Bradington-Young, LLC, a specialist in upscale motion and stationary leather furniture, and Bedford, Va.-based Sam Moore Furniture LLC, a specialist in upscale occasional chairs with an emphasis on cover-to-frame customization.An extensive selection of designs and formats along with finish and cover options in each of these product categories makes us a comprehensive residential furniture resource, primarily for retailers targeting the medium and upper-medium price range.Our principal customers are retailers of residential home furnishings who are broadly dispersed throughout the United States and Canada, as well as an important, growing international customer base.Customers include independent furniture stores, specialty retailers, department stores, catalog and internet merchants, interior designers and national and regional chains. Overview Consumer home furnishings purchases are driven by an array of factors, including general economic conditions such as: § consumer confidence; § fashion trends; § availability of consumer credit; § energy and other commodity prices; and § housing and mortgage markets; As well as lifestyle-driven factors such as changes in: § disposable income; § housing changes; and § changes in family size. 11 Table of Contents Our industry has been impacted by low levels of consumer confidence and a weak housing market since the fall of 2006.By late 2008, this malaise, exacerbated by weak credit markets, had spread to the broader U.S. economy.As a result, the residential home furnishings industry has experienced a significant decline in demand for its products.Discretionary purchases of furniture have been highly affected by low consumer confidence.Current economic factors, such as high unemployment and difficult housing and mortgage markets, have resulted in a weak retail environment for home furnishings and related purchases.Our domestic upholstery operations, which have significantly higher overhead and fixed costs than our import business, have been particularly affected by the decline in demand for home furnishings and continue to struggle to return to profitability. Our lower overhead, variable-cost import business has driven our profitability over the last few years and provides us with the flexibility to respond to changing demand by adjusting inventory purchases from suppliers. Year-over-year quarterly net sales decreased in the fiscal year 2012 third quarter; however, net sales remained positive for the fiscal 2012 first nine-months with a 4.8% increase over the comparable prior year period.Casegoods net sales decreased approximately 3% from comparable the prior-year quarter, while upholstery net sales decreased approximately 2% from the prior-year quarter. For the fiscal 2012 nine-month period, casegoods net sales increased approximately 8%, while upholstery sales were flat, compared to the same prior-year period. The weak performance in upholstery net sales for the fiscal 2012 nine-month periodfollowed an approximate 23% increase in upholstery net sales during the first nine months of fiscal 2011 compared to the first nine months of fiscal 2010. The following are the principal factors that impacted our results of operations during the three and nine-month periods ended October 30, 2011: § Net sales decreased 2.8% for the fiscal 2012 three-month period, primarily due to lower unit volume and increased 4.8% for the fiscal 2012 nine-month period, primarily due to increased unit volume . § Gross margins: o increased compared to the fiscal 2011 third quarter, primarily due to lower freight costs, partially offset by increased product discounting and casualty loss expense related to a sprinkler malfunction at one of our warehouses during the third quarter; but o decreased compared to the fiscal 2011 nine-month period, primarily due to increased product discounting and higher returns and allowances and, to a lesser extent, the previously mentioned casualty loss. § Selling and administrative expenses decreased in both absolute terms and as a percentage of sales compared to both fiscal year 2011 periods, primarily as a result of: § decreased salaries and other employee related expenses; § lower advertising supplies expense and sample expense; § lower contributions expense related to product donations; § lower bad debt expenses; and § lower depreciation and amortization expense; partially offset by: § higher sales commissions due to higher sales in the fiscal 2012 nine-month period; § A charge to write-down leasehold improvements related to relocating and consolidating our showroom space; and § higher ERP-related expenses. 12 Table of Contents Results of Operations The following table sets forth the percentage relationship to net sales of certain items included in the condensed consolidated statements of operations included in this report. Thirteen Weeks Ended Thirty-Nine Weeks Ended October 30, October 31, October 30, October 31, Net sales % Cost of sales Casualty loss - - - Insurance recovery - - - ) Total cost of sales Gross profit Selling and administrative expenses Operating income Other income, net Income before income taxes Income tax expense Net income Fiscal 2012 Third Quarter Compared to Fiscal 2011 Third Quarter Net sales for the fiscal year 2012 third quarter decreased $1.6 million, or 2.8%, to $54.2 million from $55.7 million for the fiscal 2011 third quarter. The decrease was principally due to lower unit volume and increased discounting, partially offset by higher average selling prices, which resulted primarily from the mix of products sold. Consolidated unit volume for the fiscal 2012 third quarter decreased approximately 11.0% compared to the fiscal 2011 third quarter, with leather upholstery and casegoods unit volumes decreasing approximately 24.0% and 10.0%, respectively. These decreases were partially offset by an upholstered fabric unit volume increase of 5.0%. Overall, average selling prices increased approximately 6.0% during the fiscal year 2012 third quarter compared to the fiscal year 2011 third quarter, primarily due to price increases implemented in late fiscal 2011 and in the first nine months of fiscal 2012 and, to a lesser extent,the mix of products shipped, partially offset by increased product discounting. Upholstered fabric, upholstered leather and casegoods average selling prices for the fiscal 2012 third quarter increased approximately 9.0%, 7.0%, and 6.0% respectively, compared to the same prior-year period, primarily due to the previously mentioned price increases. Overall, gross profit margin increased to 23.5% of net sales in the fiscal 2012 third quarter compared to 22.0% in the fiscal 2011 third quarter. The increase was mainly the result of lower freight costs, partially offset by increased product discounting, due to a continuing effort to reduce overstocked inventory. Product discounting in the fiscal 2012 third quarter increased to 10.2% of net sales, or $5.5 million, compared to 8.3% of net sales, or $4.6 million, in the comparable prior-year period. Casegoods gross margin increased to 28.2% of net sales in the fiscal 2012 third quarter as compared to 25.9% of net sales for the fiscal 2011 third quarter, primarily due to decreased freight costs, partially offset by increased levels of product discounting and returns and allowances.Gross margins for upholstered furniture were essentially flat at 14.6% in the 2012 fiscal third quarter and 14.5% in the comparable 2011 fiscal period, primarily due to cost reduction efforts and higher fabric upholstery selling prices implemented during the fiscal 2011 fourth quarter and the fiscal 2012 first quarter, partially offset by increased raw material costs, the effect of reduced volume on overhead absorption and casualty loss expense of $181,000 related to a sprinkler malfunction at one of our warehouses during the third quarter. 13 Table of Contents Selling and administrative expenses decreased both in absolute terms and as a percentage of net sales in the fiscal 2012 third quarter compared to the same prior-year period. Selling and administrative expenses were 18.5% of net sales, or $10.0 million in the fiscal 2012 third quarter compared to 19.0% of net sales, or $10.6 million in the comparable prior-year period. The decreases were primarily due to: § Lower advertising supplies expense and sample expense due to cost cutting measures; § Lower contribution expense due to decreased levels of furniture donations; § Lower bad debt expense due to adjustments in our accounts receivables reserves to reflect favorable collection trends; § Lower salary expense, due to realignments in our officer group; and § Lower depreciation and amortization expense primarily due to decreased information systems spending on our legacy systems in anticipation of our current Enterprise Resource Planning (ERP) project. These decreases in expenses were partially offset by a charge to write down leasehold improvements related to relocating and consolidating our showroom space at the International Home Furnishings Center, higher sales commissions primarily due to commission adjustmentsand higher ERP–related expenses. Operating profitability increased for the fiscal 2012 third quarter to $2.7 million, or 5.0% of net sales, compared to $1.7 million, or 3.0% of net sales for the fiscal 2011 third quarter, primarily reflecting higher gross margins and lower selling and administrative expenses. We recorded income tax expense of $563,000 for the fiscal 2012 third quarter compared to $522,000 for the prior year third quarter.The effective tax rates for the fiscal 2012 and 2011 third quarters were 20.0% and 30.8%, respectively.Our effective tax rate was atypically low during the fiscal 2012 third quarter compared to the same prior-year period, primarily due to the following percentage point changes in our effective tax rate: § A decrease of 6.1% due to higher non-taxable life insurance proceeds being received in the third quarter of fiscal 2012; § A decrease of 2.2% due to a favorable provision-to-return reconciling item (the actual federal income tax rate for our fiscal 2011 tax return was 34%, rather than the projected 35%); § A decrease of 2.1% due to the accrual of a non-taxable distribution from our captive insurance arrangement; and § An increase of 2.0% related to the refund of an IRS penalty in fiscal 2011 that was not repeated in fiscal 2012. Fiscal year 2012 third quarter net income was $2.3 million, or $0.21 per share, compared to $1.2 million, or $0.11 per share, in the fiscal year 2011 third quarter. Fiscal 2012 First Nine Months Compared to Fiscal 2011 First Nine Months Net sales for the fiscal year 2012 first nine months increased $7.7 million, or 4.8% to $168.1 million from $160.5 million for the fiscal 2011 first nine months. This increase was principally due to higher unit volume and slightly higher average selling prices, partially offset by increased product discounting and returns and allowances. Consolidated unit volume for the fiscal 2012 first nine months increased4.7% compared to the fiscal 2011 first nine months, with casegoods unit volume leading the way with a 7.2% increase and upholstered fabric furniture showing a unit volume increase of 5.2%. Upholstered leather unit volume decreased 6.2%. Overall, average selling prices increased less than 1.0% during the fiscal year 2012 first nine months compared to the fiscal year 2011 first nine months, primarily due to the impact of price increases implemented during the 2012 fiscal year and, to a lesser extent, the mix of products shipped,offset by higher product discounting. Upholstered fabric furniture and casegoods average selling prices increased 6.2% and approximately 1%, respectively. Upholstered fabric furniture average selling prices increased primarily due to price increases implemented during the fiscal 2011 fourth quarter and the fiscal 2012 first quarter, while casegoods average selling prices increased primarily due to price increases implemented during the 2012 fiscal year. Upholstered leather furniture average selling prices decreased 1%, primarily due to increased product discounting. 14 Table of Contents Overall, gross profit margin decreased to 21.4% of net sales in the fiscal 2012 first nine months compared to 22.4% in the fiscal 2011 first nine months. The decline was mainly the result of: § increased product discounting, due to a focused effort to reduce overstocked inventory; § increased returns and allowances; and § higher freight costs during the fiscal 2012 first nine months; § partially offset by lower upholstery manufacturing costs due to overhead reduction efforts during the fiscal 2012 first nine months. Product discounting increased to $17.8 million, or 10.6% of net sales in the fiscal 2012 first nine months compared to $13.0 million, or 8.1% of net sales, in the same prior-year period. Returns and allowances increased to $3.8 million, or 2.3% of net sales, in the fiscal 2012 first nine months from $2.8 million, or 1.8% of net sales, in the comparable prior-year period. Casegoods gross margins decreased to 24.8% of net sales in the fiscal 2012 first nine months as compared to 27.2% of net sales for the fiscal 2011 first nine months, primarily due to increased levels of product discounting, higher freight costs and increased returns and allowances. Fiscal 2011, first nine-months’ results include a charge to cost of sales of $500,000, which represents our insurance deductible for a casualty loss related to a distribution center fire during the fiscal 2011 first half. Gross margin for upholstered furniture in the fiscal 2012 first nine months increased to 14.7% of net sales compared to 13.7% of net sales for the same prior-year period, primarily due to upholstery division cost reduction efforts and higher average selling prices for fabric upholstery in the fiscal 2012 first nine months. The upholstery marginincrease was partially offset by a charge to cost of sales of $181,000 for a casualty loss related to a sprinkler malfunction at one of our warehouses. During the fiscal 2012 second quarter, we ended our relationship withthe Chinese factory that was our worst performing supplier in quality terms and have stepped up our quality auditing processes at our other Asian suppliers’ operations. Selling and administrative expenses decreased both as a percentage of net sales and in absolute terms to 17.8% of net sales, or $30.0 million, for the fiscal 2012 first nine months from 19.4% of net sales, or $31.1 million in the fiscal 2011 first nine months. These decreases were primarily due to: § Lower salary related costs, due to: o an insurance gain of $610,000 on Company-owned life insurance due to the death of a former executive during the fiscal 2012 first quarter; o realignments in our officer group;and o the reversal of an accrual for long term incentive bonuses during the first quarter of fiscal 2012; and § Lower bad debt expense due to adjustments in our accounts receivable reserves to reflect favorable collectiontrends; § Lower depreciation and amortization expense primarily due to decreased information systems spending on our legacy systems in anticipation of our current ERP project; and § Lower advertising supplies expense and sample expense, due to cost cutting measures. These decreased expenses were partially offset by higher sales commissions due to increased sales and by a $233,000 charge to write down leasehold improvements related to the relocation and consolidation of our showroom space at the International Home Furnishings Center. As a result, we realized operating income for the fiscal year 2012 first nine months of $5.9 million, or 3.5% of net sales, compared to operating income of $4.9 million, or 3.1% of net sales, in the fiscal year 2011 first nine months. 15 Table of Contents We recorded income tax expense of $1.7 million in the first three quarters of fiscal 2012 compared to $1.6 million for the same period last year.The effective income tax rates for the first three quarters of fiscal years 2012 and 2011 were 27.9% and 31.9%, respectively. Our effective tax rate decreased during the fiscal 2012 first three quarters compared to the same prior-year period, primarily dueto the following percentage point changes in our effective tax rate: § A decrease of 1.8%, due to more non-taxable life insurance proceeds beingreceived in fiscal 2012 than in fiscal 2011; § A decrease of 1.4%, due to the accrual of a non-taxable distribution from our captive insurance arrangement; § A decrease of 1.0%, due to a favorable provision-to-return adjustment for fiscal 2011 to recognize our actual federal income tax rate of 34% compared to the projected 35%; and § An increase of 1.2%, related to the refund of an IRS penalty in fiscal 2011 that was not repeated in fiscal 2012. Net income for the first nine months of fiscal 2012 was $4.4 million, or $0.41 per share, compared to $3.4 million, or $0.32 per share, in the fiscal year 2011 first nine months. Although we report operating results in one operating segment on a consolidated basis, we are providing the following information for our two divisions because we believe it helps supplement the information provided in our financial statements: Thirteen Weeks Ended Thirty-Nine Weeks Ended October 30, 2011 October 31, 2010 October 30, 2011 October 31, 2010 Millions of $ % of Division Net Sales Millions of $ % of Division Net Sales Millions of $ % of Division Net Sales Millions of $ % of Division Net Sales Net Sales Casegoods Upholstery Total Gross Profit Casegoods % Upholstery % Total % Operating Income (Loss) Casegoods % Upholstery ) -4.0
